Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered March 7, 2000, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s contention that the Supreme Court committed reversible error in denying his challenge for cause to a prospective juror is without merit. The challenged juror’s responses to questions by the Supreme Court and the defense counsel *755did not indicate that he would be unable to render an impartial verdict based solely on the evidence adduced at trial (see CPL 270.20 [1] [b]; People v Johnson, 285 AD2d 517; People v Wilson, 279 AD2d 540, 541). O’Brien, J.P., Friedmann, Schmidt and Townes, JJ., concur.